Case: 13-10923     Date Filed: 02/18/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10923
                           ________________________

                       D.C. Docket No. 3:12-cv-00058-TCB

TIEDRIC HURSTON,

                                                  Plaintiff - Appellant,

versus

CITY OF LAGRANGE, GEORGIA,
LOUIS M. DEKMAR,
in his official and individual capacity as
Chief of Police for the City of LaGrange,
K-9 UNIT 323,
OFFICER M. BARTON,
Individually and in his official capacity,
OFFICER PATTEN,
Individually and in his official capacity,
JOHN DOE,
In his official and individual capacity,

                                                  Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (February 18, 2014)
                Case: 13-10923       Date Filed: 02/18/2014      Page: 2 of 2


Before TJOFLAT, WILSON and RIPPLE,∗ Circuit Judges.

PER CURIAM:

       Tiedric Hurston filed a complaint for damages against Corporal Barton,

Officer Patton, and Chief Louis Dekmar of the City of LaGrange Police

Department alleging violations of his constitutional rights under 42 U.S.C. § 1983.

Hurston alleged that Officer Barton used excessive force in violation of the Fourth

Amendment after searching for Hurston pursuant to a felony warrant, and that

Barton permitted a K-9 to attack him after he was handcuffed. The district court,

applying Graham v. Connor, 490 U.S. 386, 109 S. Ct. 1865 (1989), concluded that

Barton’s use of force was objectively reasonable, granted him qualified immunity,

and entered summary judgment on behalf of all Defendants. Hurston appeals.

After considering the parties’ briefs and entertaining oral argument, we find no

merit in the appeal, and therefore affirm the summary judgment.


       AFFIRMED.

__________________________

        *Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.




                                               2